No. 12422

         IN THE SUPKEME COUKT OF THE STATE OF MONTANA

                                         1973



JUMPING IIALNBO3 IUNCH,
A Montana c o r p o r a t i o n ,

                            P l a i n t i f f and Respondent,



RLCHARD J . CONKLIN and
                     .
MRS. RICHARD J CONKLIN ,
his wife e t a l ,

                            Defendants and A p p e l l a n t s .



Appeal from:        D i s t r i c t Court o f t h e S i x t h J u d i c i a l D i s t r i c t ,
                    Honorable J a c k D . Shanstrom, Judge p r e s i d i n g .

Counsel o f Record:

     For Appellants :

             R i c h a r d J. Conklin a r g u e d , White S u l p h u r S p r i n g s ,
              Montana.

     F o r Respondent :

             Landoe and Gary, Bozeman, Montana.
             Ronald K . Olson a r g u e d , Bozeman, Montana.
             Arnold H u p p e r t , J r . , L i v i n g s t o n , Montana.



                                                    Submitted:          March 2 8 , 1973

                                                        Decided :      MAY - 2 1973
File,:   MRY - 2 1973
Honorable Edward T. Dussault, district judge, sitting in place
of Mr. Chief Justice James T. Harrison.
        This is an appeal from an order in a quiet title action
extending a temporary restraining order or injunction, restrain-
ing the county assessor of Park County from assessing certain
lands located in said county and being claimed by appellants
Conklin and Orser.
        The district court extended the injunction order for 90
days on October 2, 1972.
       This appeal must be dismissed for two reasons:
        The question of the extension of the restraining order
or injunction became moot prior to the date of the hearing on
this appeal.   From the order itself it appears that the exten-
sion expired on January 3, 1973.
        Secondly, the notice of appeal filed October 30, 1972
reveals only an appeal on behalf of defendants Conklin and Orser
and not the Park County assessor, Homer K. Langley, the real
party in interest.
       No showing was made that the Park County attorney repre-
sented the county assessor at any stage of the proceedings thus
far in district court or that the county assessor has ever
authorized appellant's attorney to represent him in any part of
the proceeding in district court on this appeal.
        In Wilson v. State Highway Comm'n, 140 Mont. 253, 257,
370 P.2d 486, this Court said:
       " * * * This court has power, sua sponte, to dis-
       miss any appeal which does not present an actual
       justiciable controversy. Gill v. Liquor Control
       Board, 133 Mont. 505, 326 P.2d 974." Olsen v.
       United Benefit Life Ins. Co. 150 Mont. 147, 432
P.2d 381.
        The appeal is dismissed and the matter is remanded to
the district court for trial on the merits.
                             Hon. Edward T. Dussault, district
                             judge, sitting in place of Mr. Chief
                             Justice James T. Harrison.



We concur:




/
    Associate Justices   /